Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a social electronic learning system and further recites a plurality of users in an educational community.  This judicial exception is not integrated into a practical application because a generic computer is appended to well-understood activities.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as shown below.          
STEP 1:  
The claims are directed to method/process which is one of the categories of statutory subject matter.  
STEP 2A – Prong 1:
The claims are directed to managing personal behavior or relationships between people in a social  learning environment (refer title).  Directing social activities is not statutory subject matter.

a plurality of computing devices that communicates with a plurality of users in an educational community; 
	
at least one server in communication with each of the plurality of computing devices, each server in communication with at least one data storage device configured to host a plurality of electronic portfolios, each electronic portfolio associated with one or more users of the plurality of users in the educational community;
 	
wherein the at least one server presents to the one or more users an electronic page of a computing device and allows the one or more users to associate one or more digital items with each electronic portfolio on the electronic page, 	

wherein the one or more users are able to perform desired actions on the one or more digital items in each electronic portfolio depending on authorization criteria and wherein the desired actions are performed on the electronic page of the computing device presented to the one or more users;  

wherein the at least one server 
determines whether a first user has access to at least one of the digital items on an electronic page of a computing device presented to the first user,	

determines whether the first user has modified the at least one of the digital items,	 

if the first user has modified the at least one of the digital items, locks the at least one of the digital items against subsequent changes by the first user such that the first user can no longer make changes to the at least one of the digital items while the first user is waiting for feedback,
a plurality of computing devices that communicates with a plurality of users in an educational community;

presents the modified at least one of the digital items to a second user, on an electronic page of a computing device presented to the second user, based on the determining whether the fist user has modified the at least one of the digital items, and

 determines whether to present the modified at least one of the digital items to the first user, on the electronic page presented to the firs user, based on actions taken by the second user on the modified at least one of the digital items wherein the modified at least one of the digital items is presented to the fist user only with data that the second user has marked as returnable to the first user.  
       
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending well-understood, routine conventional activities previously known to the industry (for example, a social learning system, educational community as claimed) at a high level of generality to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (plurality of computing devices, a server as claimed) 
	Still further, no improvement in the operation of the “plurality of computing devices” is recited in the claims.  
STEP 2B:
The claims elements do not amount to significantly more than the judicial exception, for example, feature, limitations, steps, individually and in combination do not contribute to an inventive concept that comprises statutory subject matter.       
Simply reciting well-understood, routine conventional activities previously known to the industry at a high level of generality is not patentable subject matter. 
The combination of elements are directed to the inventive concept of social learning environment (refer title).  The specification in Introduction (see paragraphs 0002 – 0007),   describes well-known activities in the environment of electronic learning.  Clearly, the inventive concept is well-known and thus does not rise to the level of patentable subject matter.      
Consider the following limitation:
determines whether to present the modified at least one of the digital items to the first user, on the electronic page presented to the first user, based on actions taken by the second user on the modified at least one of the digital items wherein the modified at least one of the digital items is presented to the first user only with data that the second user has marked as returnable to the first user.
The above is post-solution activity which does not amount to more than the judicial exception.


The above does not correct the deficiencies of claim 1. 

3.  The system of claim 1, wherein the authorization criteria include at least one global configuration profile associated with the plurality of electronic portfolios.
The above does not correct the deficiencies of claim 1.

4.  The system of claim 3, wherein the plurality of users includes at least one user authorized to set at least one global configuration profile.
The above does not correct the deficiencies of claim 1.

5.  The system of claim 1, wherein the authorization criteria includes at least one security profile associated with at least one role, each role including at least one of the plurality of users.
The above does not correct the deficiencies of claim 1.

6.  The system of claim 1, wherein the one or more digital items include at least one of artifacts, reflections, collections or presentations.
The above does not correct the deficiencies of claim 1.

7.  The system of claim 1, wherein the actions include commenting on at least one of the digital items.
The above does not correct the deficiencies of claim 1.

8. The system of claim 1, wherein the actions include assessing at least one of the digital items. 3
The above does not correct the deficiencies of claim 1.

9.  The system of claim 1, wherein the actions include at least one of reading, modifying, sharing, and creating at least one of the digital items.
The above does not correct the deficiencies of claim 1.

10.  The system of claim 1, wherein the authorization criteria include at least one permission-specific criterion.
The above does not correct the deficiencies of claim 1.

11. The system of claim 10, wherein the authorization criteria include enrollment data for the plurality of users.
The above does not correct the deficiencies of claim 1.

12. The system of claim 1, wherein each server is configured to allow the one or more users to have different levels of control over their associated electronic portfolios.
The above does not correct the deficiencies of claim 1.

13.  The system of claim 1, wherein each server is configured to allow the plurality of users to tag digital items using at least one keyword.
The above does not correct the deficiencies of claim 1.

14. The system of claim 1, wherein each server is configured to allow each user to perform searches across the plurality of electronic portfolios.
The above does not correct the deficiencies of claim 1.

15.  The system of claim 14, wherein results of each search return digital items based on keywords associated with said digital items.
The above does not correct the deficiencies of claim 1.

16.  The system of claim 15, wherein the results of each search return digital items about which that particular user was previously unaware.
The above does not correct the deficiencies of claim 1.

17.  The system of claim 15, wherein at least one of the keywords is dynamically defined by each user.
The above does not correct the deficiencies of claim 1.

18.  The system of claim 15, wherein at least one of the keywords is predefined.

19.  The system of claim 1, wherein at least one of the digital items is an assignment item prepared by a first user and presented to a second user.


The above does not correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-12, 14-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Etesse (US 2004/0030781) in view of Nobles (US 4,820,167) and further in view of Lee (US 2003/0162152)     
Regarding claim 1, Etesse discloses:
a plurality of computing devices that communicates with a plurality of users in an educational community; 
	Etesse Fig 1A
at least one server in communication with each of the plurality of computing devices, each server in communication with at least one data storage device configured to host a plurality of electronic portfolios, each electronic portfolio associated with one or more users of the plurality of users in the educational community; 
	Etesse Fig 1B – 1C [0096]


	portfolio, Etesse, [0002], [0004], [0009], [0011] 
	electronic page, Etesse, [0036]
	users, Etesse, [0002]

wherein the one or more users are able to perform desired actions on the one or more digital items in each electronic portfolio depending on authorization criteria and wherein the desired actions are performed on the electronic page of the computing device presented to the one or more users; 
	authorization criteria, Etesse [0034], [0142] 
	actions, Etesse [0034] 

wherein the at least one server determines whether a first user has access to at least one of the digital items on an electronic page of a computing device presented to the first user, 
	access, Etesse [0034] 

determines whether the first user has modified the at least one of the digital items,
	modified, Etesse [0034] 


Etesse discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Nobles discloses:
	locks, Nobles, column 2, lines 50-55
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Etesse to obtain above limitation based on the teachings of Nobles for the purpose of preventing a student from changing his/her answer after the predetermined time for the test has expired.   

presents the modified at least one of the digital items to a second user for assessment on an electronic page of a computing device presented to the second user, based on the determining whether the first user has modified the at least one of the digital items, and | 
	second user, Etesse [0034] 

determines whether to present the modified at least one of the digital items to the first user, on the electronic page presented to the first user, based on actions taken by the second user on the modified at least one of the digital items wherein the modified at least one of the digital items is presented to the first user only with data that the second user has marked as returnable to the first user 
Etesse discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Lee discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Etesse to obtain above limitation based on the teachings of Lee for the purpose of returning to the student questions which were incorrectly answered.  

Regarding claim 5, the combination of Etesse, Nobles and Lee discloses wherein the authorization criteria includes at least one security profile associated with at least one role, each role including at least one of the plurality of users. Etesse [0031-0034] 

Regarding claim 6, the combination of Etesse, Nobles and Lee discloses wherein the one or more digital items include at least one of artifacts, reflections, collections or presentations. Etesse [Figures 5-22, though the entire document is relevant]

Regarding claim 7, the combination of Etesse, Nobles and Lee discloses wherein the actions include commenting on at least one of the digital items. Etesse [Fig 13, [0017]

Regarding claim 8, the combination of Etesse, Nobles and Lee discloses wherein the actions include assessing at least one of the digital items. Etesse [0195] 

Regarding claim 9, the combination of Etesse, Nobles and Lee discloses wherein the actions include at least one of reading, modifying, sharing, and creating at least one of the digital items.  Etesse [0031-0034] 


  
Regarding claim 11, the combination of Etesse, Nobles and Lee discloses wherein the authorization criteria include enrollment data for the plurality of users.  Etesse [0034-0039]

Regarding claim 12, the combination of Etesse, Nobles and Lee discloses wherein each server is configured to allow the one or more users to have different levels of control over their associated electronic portfolios.  Etesse [0031-0039, 0142, and 0169]

Regarding claim 14, the combination of Etesse, Nobles and Lee discloses wherein each server is configured to allow each user to perform searches across the plurality of electronic portfolios.  Etesse Fig 6, [0168]

Regarding claim 15, the combination of Etesse, Nobles and Lee discloses wherein results of each search return digital items based on keywords associated with said digital items.  Etesse Fig 6, [0168]

Regarding claim 16, the combination of Etesse, Nobles and Lee discloses search and retrieval [Fig 6, 0168] but does not expressly teach wherein the results of each search return digital items about which that particular user was previously unaware.  It would have been obvious to one of ordinary skill in the art to modify Etesse to obtain above limitation because that is the purpose of searching for information. 

Regarding claim 17, the combination of Etesse, Nobles and Lee discloses search and retrieval [Etresse Fig 6, 0168] but arguably discloses wherein at least one of the keywords is dynamically defined by each user.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etesse, Nobles and Lee to obtain above limitation for the purpose of performing multiple searches such that the most relevant search results can be obtained.  

Regarding claim 19, the combination of Etesse, Nobles and Lee discloses wherein at least one of the digital items is an assignment item prepared by a first user and presented to a second user.
[Etesse, 0150-0153, 0163, 0195 – 0198]

  Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Etesse, Nobles and Lee and further in view of Dasgupta (US 2009/0181356).      
Regarding claim 2, the combination of Etesse, Nobles and Lee discloses the elements of the claimed invention as noted but does not disclose wherein the authorization criteria includes at least one permission profile associated with at least one of the digital items.  However, Dasgupta discloses:
	Dasgupta [0059]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etesse, Nobles and Lee to obtain above limitation based on the teachings of Dasgupta for the purpose of controlling access to course material.  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Etesse, Nobles and Lee and further in view of Ryder (US 2007/0244989) 
Regarding claim 3, the combination of Etesse, Nobles and Lee discloses the elements of the claimed invention as noted but does not disclose wherein the authorization criteria include at least one global configuration profile associated with the plurality of electronic portfolios.  However, Ryder discloses:
	Ryder [0032] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etesse, Nobles and Lee to obtain above limitation based on the teachings of Ryder for the purpose of providing public access.  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Etesse, Nobles, Lee and Ryder and further in view of Anderson (US 2009/0012823) 2009/0012823).  
Regarding claim 4, the combination of Etesse, Nobles, Lee and Ryder discloses the elements of the claimed invention as noted but does not disclose wherein the plurality of users includes at least one user authorized to set at least one global configuration profile.  However, Anderson discloses:
	Anderson [0009]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etesse, Nobles, Lee and Ryder to obtain .  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Etesse, Nobles, Lee and further in view of Gerace  (US 2006/0242554) 
Regarding claim 13, the combination of Etesse, Nobles and Lee discloses the elements of the claimed invention as noted but does not disclose wherein each server is configured to allow the plurality of users to tag digital items using at least one keyword.  However, Gerace discloses:
	Gerace [0157] Each server is configured to allow the users to tag digital items using at least on keyword. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etesse, Nobles, Lee and Ryder to obtain above limitation based on the teachings of Gerace for the purpose of improving searching and retrieving.  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Etesse, Nobles, Lee and further in view of Fowler (US 2002/0194166)
Regarding claim 18, the combination of Etesse, Nobles and Lee discloses the elements of the claimed invention as noted but does not disclose wherein at least one of the keywords is 
predefined.  However, Fowler discloses at least one keyword is predefined [Fig 3].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etesse, Nobles and Lee to obtain above limitation based on the teachings of Fowler for the purpose of performing a required search.  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Etesse, Nobles, Lee and further in view of Bradford (US 2006/0147890)
Regarding claim 20, the combination of Etesse, Nobles and Lee discloses the elements of the claimed invention as noted but does not disclose wherein assessment of the assignment item by the second user is performed using at least one rubric.  However, Bradford discloses wherein assessment of the assignment item by the second user is performed using at least one rubric. [ Bradford 0059].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Etesse, Nobles, Lee     to obtain above limitation for the purpose of performing effective student evaluation.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161